DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 12/30/2016 is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
  Specification
2.      The disclosure is objected to because of the following informalities: 
          On page 8, lines 5 and 8 of paragraph [0050], “capacitor 722” appears to be an error since the reference number 722 is designated for the term “resistor” as shown in Fig. 1 and described in paragraph [0049].                                                     Claim Objection3.       Claims are objected to because of the following informalities:        Regarding claim 5, lines 2 and 4, “a first ration” and “a second ration” should be changed to --- “a first ratio”  and “ a second ratio” ---.          Regarding claim 11, line 1 recites “A computer readable medium”. For clarification purpose, line 1 should recite “A non-transition computer readable medium”.         Regarding claim 12, line 2 recites “A computer readable storage medium”. For clarification purpose, line 2 should recite “A non-transition computer readable storage medium”.
Regarding claim 13, in lines 2 and 5, “a detector, configured to …” and “a controller, conjured to…” should be changed to --- “a detector configured to …” and “a controller conjured to…”.
Claim Rejections - 35 USC § 112
4.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.         Claims 13-19 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
         Regarding claim 13, the claim pertains to structures of an apparatus, there is no tie to any kind of machine structure for arriving the result of “a waveform of second voltage”. In order to be given patentable weight, a functional recitation must be expressed in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172; 388 O.G. 279.
The applicant defined the subject matter in terms of the result (arriving the result of a waveform of second voltage) to be achieved, without providing the technical feature necessary for achieving this result. In the claim, it appears that the applicant omitted the technical feature (such as a voltage sensor) which is essential for carrying out the invention and for achieving the claimed technical effect “such as obtaining a waveform of second voltage”, without recited the voltage sensor in the claim body renders the claim incomplete.
          In order to overcome 112(b) rejection, the examiner may amend the claim as following:        “An apparatus for circuit monitoring, comprising:           a voltage detector[,] configured to detect a waveform of first voltage at a DC-link capacitor in a power converter, the first voltage being generated by turning on a chopper circuit coupling in parallel to the DC-link; 
           a voltage sensor configured to detect a waveform of second voltage at a rectifier; and            a controller[,] configured to                     determine a phase angle shift of the waveform of first voltage with respect to the waveform of second voltage at the rectifier in the power converter or a power supply for the power converter;                     determine magnitude of the waveform of first voltage; and                      determine, based on at least one of the magnitude and the phase angle shift, a parameter indicative of a health condition of the DC-link capacitor”.

          Claims 14-19 are also rejected as they inherit the deficiencies in claim 13.

Allowable Subject Matter
6.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1 and similarly claims 11-12, taking claim 1 as an example, the cited references, alone or in combination, do not disclose nor fairly suggest:
          “ … determining a phase angle shift of the waveform of first voltage with respect to a waveform of second voltage at a rectifier in the power converter or a power supply for the power converter; determining magnitude of the waveform of first voltage; and determining, based on at least one of the magnitude and the phase angle shift, a parameter indicative of a health condition of the DC-link capacitor” in combination with all other elements as claimed in claim 1. 
claim(s) 2-10, the claims are allowed as they further limit allowed claim 1.
7.    Claims 13-19 would be allowable if rewritten or amend to overcome the claim objection and the rejection(s) under 35 U.S.C 112(b) set forth in this office action. Reasons for allowance will be held in abeyance pending final recitation of the claims.

Prior Art of Record
8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.                  Ge et al.  (WO 2019127184) discloses a system for on-line condition monitoring of a direct current (DC) -link capacitor in a power converter, comprising: a detecting unit configured to detect a first waveform of voltage at the DC-link capacitor that is generated by applying a first control signal with a first duty cycle on the power converter for at least one first switching period, and detect a second waveform of voltage at the DC-link capacitor that is generated by applying a second control signal with a second duty cycle for at least one second switching period following the at least one first switching period on the power converter, the second duty cycle deviating from the first duty cycle within a predetermined range; and a determining unit configured to determine, based on the second waveform, a parameter related to a health condition of the DC-link capacitor (see specification for more details).     
             Tanaka (U.S Pub. 20190280607) discloses a power converter device includes: a rectifier configured to convert AC power into DC power based on a PWM control signal; a voltage detecting unit configured to detect a voltage of a smoothing capacitor that is connected on a DC side of the rectifier; a capacitance estimating unit configured to estimate capacitance of the smoothing capacitor; a voltage control unit configured to calculate a voltage loop gain from the estimated capacitance and generate a control voltage from the voltage loop gain and an error Chung et al. (U.S Pub. 20140347896) discloses a dc link module for a power circuit includes a first connector for connecting to a first power conversion circuit, a second connector for connecting to a second power conversion circuit, wherein the second power conversion circuit is connected to a load circuit arranged to at least intermittently operate as a power source to the power circuit, at least one dc link capacitors arranged between said first connector and said second connector for processing a voltage signal received at said first connector or said second connector, and at least one voltage compensation circuits arranged between said first connector and said second connector, said one or more voltage compensation circuits arranged to generate a voltage signal (see specification for more details).

Conclusion
9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
3/23/2022